                      IN THE UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF ARKANSAS
                              HOT SPRINGS DIVISION


UNITED STATES OF AMERICA                                                         PLAINTIFF


VS.                  CRIMINAL CASE NUMBER: 6:19CR60001-001


JAMES VIGIL a/k/a JOKER                                                        DEFENDANT


                             JUDGMENT OF ACQUITTAL

      The Defendant was found not guilty as to Count Two of the Second Superseding indictment.

      IT IS ORDERED this 5th day of December, 2019, that the Defendant is acquitted as to

Count Two of the Second Superseding Indictment.




                                                  /s/ Susan O. Hickey
                                                  SUSAN O. HICKEY
                                                  CHIEF U.S. DISTRICT JUDGE
